Motion granted on condition that a surety company bond in the sum of $750 be filed to seeuie the payment of the rent accruing between the time of the entry of the order appealed from and the disposition of the appeal; also on condition that the appeal be perfected for the April term (for which term this ease is set down) and be ready for argument when reached; otherwise, motion denied, with ten dollars costs. Present — Blackmar, P. J., Kelly, Jaycox, Manning and Young, JJ. Settle order before Mr. Justice Manning.